DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2017/005835 02/17/2017
FOREIGN APPLICATIONS
JAPAN 2016-028109 02/17/2016
JAPAN 2016-211476 10/28/2016
	This office action is in response to Applicant’s amendment submitted March 4, 2022.  Claims 1-3, 5-13, 15-19, and 23-24 are pending.
	The rejection of Claims 1-4, 7-14, 17, 20-22, and 25-27 under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Strömberg is withdrawn because Ozaki and Strömberg do not suggest compounds wherein R5 and R6, together with the nitrogen atom bound thereto, form a 3- to 11-membered nitrogen-containing non-aromatic heterocyclic group or a C2-9 aromatic heterocyclic group.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/LAYLA D BERRY/Primary Examiner, Art Unit 1623